Case 1:20-cv-02389-DDD-NRN Document 67-2 Filed 01/19/21 USDC Colorado Page 1 of 2




                                            D 2020 246
                                        EXECUTIVE ORDER

             Amending Executive Order D 2020 115 to Designate State’s Prosecutor

           Pursuant to the authority vested in the Governor of the State of Colorado and, in
   particular, pursuant to Article IV, Section 2 of the Colorado Constitution, I, Jared Polis,
   Governor of the State of Colorado, hereby issue this Executive Order amending Executive Order
   D 2020 115 to further define the breadth and scope of the Attorney General’s authority to
   investigate and prosecute offenses arising from the August 24, 2019 encounter with Elijah
   McClain in the City of Aurora, Adams County, Colorado and/or his subsequent death.

   I.     Background and Purpose

           On June 25, 2020, I issued Executive Order D 2020 115, finding that the death of Elijah
   McClain is a matter of statewide importance and that it is necessary for the Attorney General to
   act as the State’s prosecutor, investigate, and—if the evidence permits—prosecute potential
   criminal activity by individuals that caused the death of Elijah McClain.

          This Executive Order amends Executive Order D 2020 115 to further define the breadth
   and scope of the Attorney General’s authority to investigate and prosecute offenses arising from
   this matter.

   II.    Amendment

          Section II.A of Executive Order D 2020 115 is amended as follows:

              1. Replace Section II.A. with the following:

                  I appoint Phil Weiser, Attorney General for the State of Colorado, or his duly
                  authorized successor, to be the State’s prosecutor and direct him to take all
                  necessary actions to investigate, on behalf of the State of Colorado, offenses
                  arising from the August 24, 2019 encounter with Elijah McClain and/or his
                  subsequent death, and, if deemed necessary, prosecute any persons for such
                  offenses. The Attorney General may utilize a State grand jury pursuant to
                  C.R.S. § 13-73-101(2) if and as he deems appropriate, and may appoint special
                  assistant attorneys general, and utilize other resources to assist in the fulfillment
                  of this Executive Order. To the greatest extent possible, the Attorney General may
                  work with the City of Aurora on any independent investigation it undertakes into
Case 1:20-cv-02389-DDD-NRN Document 67-2 Filed 01/19/21 USDC Colorado Page 2 of 2


                                                                        Executive Order D 2020 246
                                                                                November 10, 2020
                                                                                        Page 2 of 2

                  the death of Elijah McClain to ensure accountability and learn critical lessons so
                  that we can prevent these tragedies in the future.

   III.   Duration

           Executive Order D 2020 115, as amended by this Executive Order, shall expire upon
   completion of the Attorney General’s investigation and any prosecution related to the matters
   herein, unless modified or terminated by further Executive Order of the Governor. In all other
   respects, Executive Order D 2020 115 shall remain in full force and effect as originally
   promulgated.




                                                               GIVEN under my hand and
                                                               the Executive Seal of the
                                                               State of Colorado, this tenth
                                                               day of November, 2020.




                                                                 Jared Polis
                                                                 Governor
